Walter J. Bayer, M.
The defendant is charged with violation of article 3 (§21, subd. A) of the Rules and Regulations of the Department of Parks, ‘1 in that he did recite an oration ’ ’ in Washington Square Park on July 12, 1959 without first obtaining a permit.
The People’s sole witness Patrolman 0. Simmons testified that he observed the defendant on the date in question with a group of persons gathered about him, that he did not hear what the defendant was saying or reading, but did observe that the defendant’s lips were moving and that the group gathered about the defendant was- listening to him. That the defendant was reciting an ‘ ‘ oration ” and, not having first obtained a permit, was doing so in violation of the- regulations in question.
The defendant, self-styled 6< visual chronicler ” of the heat generation (Time Magazine, June 22,1959, p. 62), takes umbrage at, the charge that “ he did recite an oration.” Mothing of the sort, claims the defendant. Rather, he says, he merely read some poetry of his own creation to friends and others in the park who chose to listen. The reading took place without prearrangement. The poetry in question was placed in evidence at the hearing, but the court does not deem it necessary for the purposes of this decision to comment upon or judge its liter„ary merit.
However, the court must determine whether the reading of such poetry constitutes the recitation of an “ oration ” within the meaning of the regulations. The court has looked to the statute and regulations, as well as the decided cases, and finds *243no sufficient definition of the term “ recite an oration ” to control the instant fact situation. Accordingly, the court has delved into classical authorities for assistance in resolving this question.
.While puzzling over the term “ oration ” the court was referred to Plutarch, who warns: “It is a thing of no great difficulty to raise objections against another man’s oration * * " nay, it is a very easy matter; but to produce a better in its place is a work extremely troublesome.” (Of Hearing, 6.) The People of course, do not complain of the content of the defendant’s “ oration.” Their complaint, rather, is addressed to his bold effrontery in making it without a permit.
The People’s complaint is more akin to that of Aristophenes, who wrote in The Trial of Euripedes: “I commend the old proverb, ‘ For we must look about under every stone, lest an orator bite us.’ ” They would refer us also to Cicero, who claimed that ‘ * loud-bawling orators were driven by their weakness to noise, as lame men to take horse.” (Plutarch, Roman Apophthegms.) I do not hear the People to complain of the defendant’s noise or his volume in this stereophonic age. Indeed, the People’s witness apparently Was unable to hear the defendant and merely saw Ms lips moving.
Shakespeare’s references to orators are equally uncomplimentary as the People’s. “ Good orators, when they are out, they will spit.” (As You Like It, Act IV, Sc. 1.) However, that is an offense of which the defendant is not charged. Shakespeare’s Marc Anthony, for reasons best known to himself, chose to demean Ms oratorical gifts:
1 ‘ I come not, friends, to steal away your hearts;
I am no orator, as Brutus is;
But, as you know me all, a plain blunt man.”
(Julius Caesar, Act III, Sc. 2.)
The court, of course, has no predisposition against the art of oratory. Indeed, not all classical references register disapproval. “ Charm us, orator, till the lion look no larger than the cat.” (Alfred, Lord Tennyson, Locksley Hall Sixty Years After.)
John Milton, in Paradise Regained (Book IV), has these words of advice:
“ Thence to the famous orators repair,
Those ancients whose resistless eloquence Wielded at will that fierce democratie,
Shook the arsenal, and fulmin’d over Greece,.
To Macedón, and Artaxerxes’s throne.”
*244However, the defendant’s “ resistless eloquence ” apparently was not even sufficient to dissuade the police officer from issuing the summons in the case at bar. The People seem more to echo the Shakesperean complaint in Venus and Adonis, “ The text is old, the orator too green.” (Line 806.)
The defendant strenuously denies that he did “ recite an oration.” He offers, as a complete refutation of the charge, the defense that he merely was reading poetry. Arrayed with the defendant in opposition to the charge are some of the most noteworthy and respected men of letters.
The virtues of poetry are much extolled:
“Poetry comes fine spun from a mind at peace.” (Ovid, Tristia, Book I, c. 1.)
“ A vein of poetry exists in the hearts of all men.” (Thomas Carlyle, The Hero as a Poet.)
“We hold that the most wonderful and spended proof of genius is a great poem produced in a civilized age.” (Thomas Babington, Lord Macauley, On Milton.)
‘1 Poetry is the breath and finer spirit of all knowledge; it is the impassioned expression which is in the countenance of all Science.” (William Wordsworth, Lyrical Ballads.)
Poetry, it would seem, is the antithesis of oratory. “ Poetry take the enormous force of a few words, and, in proportion to the inspiration, checks loquacity.” (Ralph Waldo Emerson, Parnassus, Pref.)
Not only is poetry the enemy of loquacity, it also is held up as a necessary ingredient of human existence:
“ Though it would be dangerous to make calendars the basis of culture, we should all be much improved if we began each day with a fine passage of English poetry.” (Oscar Wilde, A Poetic Calendar.)
“ One ought, every day at least, to hear a little song, read a good poem, see a fine picture and, if it were possible, to speak a few reasonable words.” (Goethe.)
■ The court will not ally itself with those who would stifle the poetic muse. “Poetry fettered, fetters the human race. Nations are destroyed or flourish in proportion as their poetry, painting and music are destroyed or flourish.” (William Blake, Jerusalem, Pref. to c. I.)
The authorities indicate that the very nature of the poet’s profession inspires him to read aloud from his own works.
“All poetry, and all good prose, invite me to utterance. I hope I do not sit muttering in public places; but if I cannot give voice, my ear hearkens to unheard melodies.” (Robert William Chapman, The Portrait- p£ a Scholar Reading Aloud.)
*245‘ ‘ All poets who, when reading from their own works, experience a choked feeling, are major. For that matter, all poets who read from their own works are major, whether they choke or not.” (Elwyn Brooks White.)
The court deems it most significant that the defendant was reading from his own works and finds such reading to be directly opposite to the recitation of an ‘ ‘ oration. ’ ’ The reading aloud of one’s own poetry in a public place, in the hearing of all men but the complaining witness for the People, is not the recitation of an “ oration ” so as to require the prior issuance of a Park Department permit.
Consequently on the entire case, defendant’s motion to dismiss is granted and defendant is found not guilty and discharged.